Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/27/21 has been entered. Claims 5-6, and 12 have been canceled.  Claims 1 and 11 have been amended.  Claims 1-4, and 7-11 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/28/20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“calculation unit”, claim 1 -- calculation unit 23;
“input unit
“comparison determination unit”, claim 1 -- comparison determination unit 27;
“output unit”, claim 5 -- output unit 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang (Reg. No. 75,303) on 2/2/21.

The application has been amended as follows: 

a camshaft rotated in conjunction with a crankshaft; 
a valve system configured such that an air intake valve and an exhaust valve are opened or closed depending on the camshaft rotation; 
a turbocharger compressing air and supplying the compressed air into a cylinder; and 
a controller controlling operation of the turbocharger using a difference between an intake pressure and an exhaust pressure so that a current air intake reaches a target air intake, 
wherein the air intake valve and the exhaust valve are opened and closed once, respectively, during one crankshaft rotation. 
wherein the controller comprises: 
a calculation unit that calculates engine demand torque based on factors reflecting vehicle traveling conditions, calculates the target air intake desired for generating the engine demand torque when current engine torque is less than the engine demand torque, and calculates a target air intake/exhaust pressure difference value corresponding to the target air intake; 
an input unit receiving a current intake pressure of an air intake manifoldBRINKS at an air intake valve closing time &LIONEand a current exhaust pressure of an exhaust manifold at an exhaust valve closing time; 
a comparison determination unit comparing a current air intake/exhaust pressure difference value that is a difference value between the current intake of the air intake manifold at the air intake valve closing time and the current exhaust pressure of the exhaust manifold at the exhaust valve closing time with the target air intake/exhaust pressure difference value; and 
an output unit configured to increase a rotation speed of the turbocharger when the target air intake/exhaust pressure difference value is higher than the current air intake/exhaust pressure difference value, and configured to decrease the rotation speed of the turbocharger when the target air intake/exhaust pressure difference value is equal to or less than the current air intake/exhaust pressure difference value


11. 	(Currently Amended) A method for controlling a 2-cycle engine comprising a camshaft rotated in conjunction with a crankshaft, a valve system configured such that an air intake valve and an exhaust valve are opened or closed depending on the camshaft rotation, a turbocharger compressing air and supplying the compressed air into a cylinder, and a controller controlling operation of the turbocharger, wherein the air intake valve and the exhaust valve are opened and closed once, respectively, during one crankshaft rotation, the method comprising: 
controlling operation of the turbocharger using a difference between an intake pressure and an exhaust pressure so that a current air intake reaches a target air intake; 

calculating target air intake desired for generating the engine demand torque when current engine torque is less than the engine demand torque; 
calculating a target air intake/exhaust pressure difference value corresponding to the target air intake;
receiving a current intake pressure of an air intake manifold at an air intake valve closing time and a current exhaust pressure of an exhaust manifold at an exhaust valve closing time; BRINKS-5-
&LIONEcalculating a current air intake/exhaust pressure difference value by [[receiving]]comparing [[a]]the current intake pressure of [[an]]the air intake manifold at the air intake valve closing time and [[a]]the current exhaust pressure of [[an]]the exhaust manifold at the exhaust valve closing time
controlling a rotation speed of the turbocharger to increase the rotation speed when the target air intake/exhaust pressure difference value is higher than the current air intake/exhaust pressure difference value, and controlling the rotation speed of the turbocharger to decrease the rotation speed when the target air intake/exhaust pressure difference value is equal to or less than the current air intake/exhaust pressure difference value.

Allowable Subject Matter
Claims 1-4, and 7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-4, and 7-11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “comparing a current air intake/exhaust pressure difference value that is a difference value between the current intake pressure of the air intake manifold at the air intake valve closing time and the current exhaust pressure of the exhaust manifold at the exhaust valve closing time” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-4, and 7-10.
Additionally, the prior art of record does not teach “comparing a current air intake/exhaust pressure difference value that is a difference value between the current intake pressure of the air intake manifold at the air intake valve closing time and the current exhaust pressure of the exhaust manifold at the exhaust valve closing time” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-4, and 7-10.
Additionally, the prior art of record does not teach “comparing the current intake pressure of the air intake manifold at the air intake valve closing time and the current exhaust pressure of the exhaust manifold at the exhaust valve closing time” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 11.

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746